KANNALIFE, INC.

 

June 2, 2020

 

Securities Transfer Corporation

2901 Dallas Parkway, Suite 380

Plano, TX 75093

 

Re: Irrevocable Transfer Agent Instructions

 

Ladies and Gentlemen:

 

KANNALIFE, INC., a Delaware corporation (the "Company") and _________________
(the "Investor") have entered into a securities purchase agreement (the
“Agreement”) on June 2, 2020, for the purchase and issuance of that certain 12%
convertible promissory note in the principal amount of $165,000.00 (the “Note”)
and Warrant (as defined in the Agreement) (the “Warrant”), by the Company to the
Investor.

 

A copy of the Note and Warrant is attached hereto. The shares to be issued are
to be registered in the names of the registered holder of the securities
submitted for conversion or exercise, or its assignees as requested by the
Investor.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
1,000,000) for issuance upon conversion of the Note and/or exercise of the
Warrant in accordance with the terms thereof. The amount of Common Stock so
reserved may be increased, from time to time, by written instructions of the
Company or the Investor (with the understanding that the Investor may request an
increase in reserve as frequently as Investor desires and Securities Transfer
Corporation must comply within two (2) business days, so long as there are
sufficient available authorized shares). The amount of Common Stock so reserved
may be decreased, from time to time, by written instructions of the Investor. In
addition, if the reserve shares shall be completely depleted, Securities
Transfer Corporation (the “Transfer Agent”) is hereby instructed to issue all
remaining shares to effect a conversion issuance from the unissued authorized or
treasury shares of the Company. You are hereby further irrevocably authorized
and directed to issue the shares of Common Stock so reserved upon your receipt
from the Investor of a notice of conversion with respect to the Note and/or
notice of exercise with respect to the Warrant (each a "Notice of Conversion")
executed by the Investor in accordance with the terms of the Notice of
Conversion. You shall have no duty or obligation to confirm the accuracy or the
information set forth on the Notice of Conversion. Each modification to the
share reserve shall incur a $250 amendment fee.

 

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise. Certain conditions apply for DWAC delivery.

 

The shares will be issued within three (3) business days upon receipt of the
Notice of Conversion. The ability to convert the Note in a timely manner is a
material obligation of the Company pursuant to the Note. The ability to exercise
the Warrant in a timely manner is a material obligation of the Company pursuant
to the Warrant. Your firm is hereby irrevocably authorized and instructed to
issue shares of Common Stock of the Company (without any restrictive legend) to
the Investor without any further action or confirmation by the Company (from the
reserve, but in the event there are insufficient reserve shares of Common Stock
to accommodate a Notice of Conversion (defined below) your firm and the Company
agree that the Notice of Conversion should be completed using authorized but
unissued shares of Common Stock that the Company has in its treasury): (A) upon
your receipt from the Investor of: (i) a Notice of Conversion executed by the
Investor; and (ii) an opinion of counsel of the Investor, in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that the shares of Common Stock of the Company issued to the Investor
pursuant to the Notice of Conversion are not "restricted securities" and should
be issued to the Investor without any restrictive legend; and (B) the number of
shares to be issued is less than 4.99% of the total issued common stock of the
Company (unless increased to 9.99% pursuant to the terms of the Note). The
transfer agent must issue the shares of common stock to the Investor, pursuant
to this letter, despite any threatened or ongoing dispute between the Company
and Investor, unless there is a valid court order prohibiting such issuance.

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. So long as you have previously received confirmation
from the Company (or Investor counsel) that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to an applicable exemption
without any restriction and the number of shares to be issued are less than
4.99% of the total issued and outstanding common stock of the Company (unless
increased to 9.99% pursuant to the terms of the Note), such shares should be
transferred, at the option of the holder of the Note and/or Warrant as specified
in the Notice of Conversion, in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares. Until such time as you are advised by
Investor counsel that the shares have been registered under the 1933 Act or
otherwise may be sold pursuant to an applicable exemption without any
restriction and the number of shares to be issued are less than 4.99% of the
total issued and outstanding common stock of the Company (unless increased to
9.99% pursuant to the terms of the Note), you are hereby instructed to place the
following legends on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE

SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF INVESTOR COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS
OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO AN APPLICABLE EXEMPTION.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to an applicable exemption without any restriction and the number of
shares to be issued is less than 4.99% of the total issued common stock of the
Company (unless increased to 9.99% pursuant to the terms of the Note), (b) such
holder provides the Company and the transfer agent with an opinion of counsel,
in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such security may
be made without registration under the 1933 Act and such sale or transfer is
effected. Nothing herein shall be construed to require the Transfer Agent to
take any action which would violate state or federal rules, regulations or law.
If an instruction herein would require such a violation, such instructions, but
not any other term herein, shall be void and unenforceable.

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss,



liability, damage, claim or expense (including the reasonable fees and
disbursements of its and Transfer Agent’s attorney) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.

 

The Transfer Agent will not delay in processing any Notice of Conversion owing
to the fact the Company is in arrears of its fees and other monies owed to the
Transfer Agent, provided that the Investor agrees that each such time a Notice
of Conversion is delivered to your firm, and the Company is in arrears or has
otherwise been placed on financial hold, the Company authorizes your firm to
notify the Investor that the Company is currently on financial hold and the
Investor agrees to pre-pay the full cost of processing the Notice of Conversion.
The Transfer Agent, the Investor, and the Company understand and agree that the
current cost of processing such a conversion transaction is estimated to be
between $125 and $275, though the Company and Investor understand and agree that
Transfer Agent's fee schedule is subject to change and the Investor and the
Company agree to pay the full amount of any such conversion according to the
Transfer Agent’s fee schedule then in force.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. The Company shall not terminate the Transfer Agent, and the
Transfer Agent shall not accept any such termination, as the Company’s transfer
agent without a signed consent from the Investor. The Company and the Investor
agree that any action which names the Transfer Agent as a defendant shall be
brought in a court of general jurisdiction in Collin County Texas, and no other
court.

 

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

 

You are hereby authorized and directed to promptly disclose to the Investor
without any additional confirmation from the Company, after Investor’s request
from time to time, the total number of shares of common stock issued and
outstanding, the total number of shares of common stock in the float, and the
total number of shares of common stock that are authorized but unissued and
unreserved. You are also authorized to release any information you deem
necessary towards the processing, clearing and settlement of the shares arising
from this reservation.

 

The Investor and Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction Agreement shall require or be construed in any
way to require the transfer agent, in its sole discretion as the Transfer Agent,
to do, take or not do or take any action that would be contrary to any Federal
or State law, rule, or regulation including but expressly not limited to both
the Securities Act of 1933 and the Securities and Exchange Act of 1934 as
amended and the rules and regulations promulgated there under by the Securities
and Exchange Commission.

 

[Signature page to follow]

 

 

Very truly yours,

 

 

KANNALIFE, INC.

 

 

 

Signed: ___________________

By: Dean Petkanas

Title: Chief Executive Officer

 

 

ACKNOWLEDGED AND AGREED:

 

Securities Transfer Corporation

 

 

By: _________________________

Name: ________________________

Title: _________________________

 

 

